t c summary opinion united_states tax_court james p chiavacci and joyce l chiavacci petitioners v commissioner of internal revenue respondent docket no 11157-10s filed date donald f brown for petitioners erika b cormier for respondent summary opinion marvel judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated all section references are to the internal_revenue_code as amended in effect for the year in issue and all rule references continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure after concessions the issues for decision are whether petitioners are entitled to an additional dollar_figure deduction for alimony paid during and whether petitioners are liable for the sec_6662 accuracy-related_penalty continued are to the tax_court rules_of_practice and procedure monetary amounts have been rounded to the nearest dollar 2respondent concedes that petitioners are entitled to a dollar_figure deduction for alimony paid the dollar_figure amount represents mr chiavacci’s dollar_figure monthly alimony payments for january through date respondent’s concession results in a dollar_figure deficiency and a dollar_figure sec_6662 penalty in the notice_of_deficiency respondent disallowed dollar_figure of petitioners’ claimed deduction for tuition and fees and dollar_figure of petitioners’ itemized_deductions in their petition petitioners assign error only to respondent’s disallowance of the claimed alimony deduction we deem any issue not raised in the assignments of error in the petition conceded see rule b accordingly we conclude that petitioners have conceded the other adjustments in the notice_of_deficiency background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts is incorporated herein by this reference petitioners resided in maine when they filed their petition mr chiavacci’s divorce decree james p chiavacci was married to leigh a charles he filed for divorce from ms charles in the district_court of bangor maine district_court on date while their divorce proceedings were pending mr chiavacci and ms charles executed an agreement relating to their marital property rights support and other rights agreement on date the district_court entered a decree of divorce dissolving the marriage of mr chiavacci and ms charles and approving the agreement as well as a child_support order an alimony order and immediate income withholding orders all of which were incorporated into the decree of divorce among other things the agreement provided that mr chiavacci had to pay ms charles spousal support under sec_4 alimony they agreed that t he husband shall pay to the wife the sum of five hundred dollars dollar_figure per month as alimony first payment to be made on date payment to cease upon death or remarriage of the wife the divorce decree also provided that mr chiavacci had to pay ms charles child_support each month starting date mr chiavacci’s payment obligations and payments from january through date mr chiavacci paid ms charles alimony of dollar_figure per month on date mr chiavacci filed a motion with the district_court requesting modification of his alimony obligations to ms charles in the motion mr chiavacci requested that the district_court eliminate or decrease his alimony obligations because of changes in circumstances ms charles subsequently filed an objection to mr chiavacci’s motion to modify his alimony obligations mr chiavacci and ms charles entered into negotiations and eventually reached a settlement agreement whereby mr chiavacci would make a one-time lump-sum payment of dollar_figure to ms charles in exchange for a release of his future spousal support obligations settlement agreement on date mr chiavacci purchased a cashier’s check for dollar_figure on date mr chiavacci’s attorney donald f brown mailed the cashier’s check to ms charles’ attorney martha harris in an attached letter mr brown stated that 3on date the district_court entered a child_support order modifying mr chiavacci’s child_support_obligations during negotiations ms harris agreed to draft a document asking the district_court to order that mr chiavacci’s alimony payment obligation had been terminated effective immediately on date the district_court entered an order amending the divorce judgment amending order the amending order contains the following statement by agreement of the parties spousal support is terminated effective date in all other respects the divorce judgment dated date as amended on date remains in full force and effect the amending order makes no reference to mr chiavacci’s dollar_figure payment to ms charles petitioners’ return notice_of_deficiency petitioners jointly filed a form_1040 u s individual_income_tax_return for on which they claimed an alimony deduction of dollar_figure for alimony mr chiavacci claimed he paid to ms charles on date respondent mailed petitioners a notice_of_deficiency disallowing the alimony deduction in full burden_of_proof discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 the burden_of_proof shifts to the commissioner however if the taxpayer produces credible_evidence to support the deduction or position the taxpayer complied with the substantiation requirements and the taxpayer cooperated with the secretary4 with regard to all reasonable requests for information sec_7491 see also 116_tc_438 petitioners do not contend that sec_7491 applies furthermore because the relevant facts are stipulated and only a legal issue remains we need not decide whether the burden_of_proof shifts to respondent see 133_tc_402 aff’d 678_f3d_769 9th cir see also waamiq-ali v commissioner tcmemo_2010_86 petitioners’ alimony deduction deductions are a matter of legislative grace and a taxpayer ordinarily must prove that he is entitled to the claimed deduction 503_us_79 a taxpayer who makes alimony payment sec_4the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 that satisfy the requirements of section may deduct those payments on his income_tax return for the year in which the payments are made sec_215 sec_71 defines the term alimony as follows sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any sec_215 provides that a taxpayer who makes alimony or separate_maintenance payments as defined in sec_71 may deduct those payments for the year in which the payments are made payment in cash or property as a substitute for such payments after the death of the payee spouse all four requirements of sec_71 must be met for payments to qualify as alimony or separate_maintenance jaffe v commissioner tcmemo_1999_196 the term divorce of separation instrument includes a decree of divorce or separate_maintenance or a written instrument incident to such a decree sec_71 this court previously has considered the tax treatment of payments made pursuant to a separate contractual agreement as we have stated w here a separate contractual instrument has been entered into by the parties modifying changing or replacing the provisions of the initial agreement with respect to alimony the deductibility of a payment made pursuant to the second agreement is governed by the provisions of the second instrument lehrer v commissioner tcmemo_1980_256 see also 87_tc_1029 10_tc_406 the portion of the lump-sum payment attributable to past unpaid alimony payments retains the tax character of the original payments made pursuant to the divorce decree bernard v commissioner t c pincite see also berry v commissioner tcmemo_2005_91 the tax treatment of the portion of the lump-sum payment attributable to future alimony obligations does not depend on the tax character of the original payments bernard v commissioner t c pincite the parties stipulated that mr chiavacci and ms charles were not members of the same household in and therefore the payment satisfies the requirements of sec_71 the parties disagree however as to whether the other requirements of sec_71 have been satisfied we turn first to the termination requirement of sec_71 because mr chiavacci’s dollar_figure payment was not attributable to past unpaid alimony obligations we look to the settlement agreement in evaluating whether the payment satisfied the termination requirement of sec_71 sec_71 requires that there be no liability to make alimony or separate_maintenance payments for any period after the death of the payee spouse if the divorce decree or relevant instrument does not expressly state that the payment obligation terminates upon the death of the payee spouse the payment will qualify as alimony provided that the termination of the obligation would occur upon the death of the payee spouse by operation of state law see 102_f3d_842 6th cir aff’g tcmemo_1995_183 with respect to the settlement agreement the record contains only the letter from mr brown to ms harris the letter does not expressly state that the payment obligation terminates upon the death of ms charles although the divorce decree provides that spousal support would terminate upon ms charles’ death the district court’s amending order did not incorporate the settlement agreement into the divorce decree the district court’s amending order made no reference to the settlement agreement or the terms thereof consequently we must decide whether the payment obligation would terminate upon the death of ms charles by operation of maine law under maine law the obligation to make a spousal support payment ceases upon the death of either the payee or the payor with respect to any payment not yet due and owing as of the date of death me rev stat ann tit 19-a sec a if a court awards a lump-sum spousal support payment the payment is due and owing upon the entry of a final judgment see chow v chow a 2d 6the amending order provided that except for the termination of spousal support the divorce judgment remained in full force and effect therefore the amending order effectively excised the alimony section of the agreement eliminating the provision that spousal support would terminate upon ms charles’ death 7maine law provides for lump-sum spousal support payments see me rev stat ann tit 19-a sec 951-a hebert v hebert a 2d me me holding that interest on a lump-sum alimony award is calculated as of the date of the judgment see also brown v habrle a 3d me holding that postjudgment interest accrues from the date of entry of judgment once the payment is due and owing the payor has a personal obligation to make payment and the payee has a right to receive payment see fitzgerald v trueworthy a 2d me under maine law n o personal action or cause of action is lost by the death of either party me rev stat ann tit 18-a sec a although ms charles received the dollar_figure lump-sum payment pursuant to the settlement agreement rather than a court order we believe the same analysis applies once mr chiavacci and ms charles entered into the settlement agreement mr chiavacci had a personal obligation to make the dollar_figure payment to ms charles mr chiavacci’s personal obligation to make the payment would have continued if ms charles had died before payment of the dollar_figure see chow a 2d pincite fitzgerald a 2d pincite hardy v asbury no civ a re-03-013 wl me super ct date because mr chiavacci would have been liable to make payment even after the death of ms charles his dollar_figure payment does not satisfy the termination requirement of sec_71 since the payment fails to satisfy the termination requirement we need not address whether the sec_71 and b requirements are met the dollar_figure payment is not deductible by petitioners accuracy-related_penalty under sec_6662 sec_6662 authorizes the commissioner to impose a penalty on an underpayment_of_tax that is attributable to one or more of the following negligence or disregard of rules or regulations any substantial_understatement_of_income_tax any substantial_valuation_misstatement any substantial overstatement_of_pension_liabilities and any substantial_estate_or_gift_tax_valuation_understatement sec_6662 and b only one sec_6662 accuracy- related penalty may be imposed with respect to any given portion of an underpayment even if that portion is attributable to more than one of the types of conduct listed in sec_6662 see 132_tc_161 aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs sec_7491 provides that the commissioner bears the initial burden of production with respect to the taxpayer’s liability for the sec_6662 penalty ie the commissioner must first introduce sufficient evidence to establish that a sec_6662 penalty is appropriate see also higbee v commissioner t c pincite- once the commissioner meets his burden the taxpayer must come forward with evidence sufficient to persuade this court that the determination is incorrect id respondent contends that petitioners are liable for the sec_6662 accuracy-related_penalty because the underpayment_of_tax is due to one or more of the following substantial_understatement_of_income_tax negligence or disregard of the rules or regulations or substantial_valuation_misstatement however respondent does not contend that any valuation misstatement made by petitioners is a gross_valuation_misstatement within the meaning of sec_6662 we turn first to respondent’s contention that the sec_6662 penalty should be imposed because the underpayment is attributable to petitioners’ substantial_understatement_of_income_tax for a taxpayer other than a c_corporation a substantial_understatement is any understatement that exceeds of the tax required to be shown on the return for the year or dollar_figure whichever is greater sec_6662 respondent satisfied his burden of production under sec_7491 by showing that petitioners’ understatement_of_tax exceeded the greater of of the amount of tax required to be shown on the return or dollar_figure thus petitioners must prove that respondent’s determination to impose the penalty is inappropriate a taxpayer may avoid the imposition of a sec_6662 penalty if he demonstrates that he had a reasonable basis for the underpayment and that he acted in good_faith with respect to the underpayment sec_6664 sec_1_6664-4 income_tax regs whether a taxpayer acted with reasonable_cause and in good_faith is determined on a case-by-case basis taking into account all relevant facts and circumstances including the taxpayer’s experience knowledge and education sec_1_6664-4 income_tax regs petitioners neither argued that they acted nor introduced any evidence to show that they acted with reasonable_cause and in good_faith with respect to the underpayment consequently we sustain respondent’s determination with respect to the sec_6662 accuracy-related_penalty we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
